American Funds Insurance Series 333 South Hope Street Los Angeles, California90071-1406 Phone (213) 486 9447 Fax (213) 486 9455 E-mail: siik@capgroup.com Steven I. Koszalka Secretary October 22, 2012 Document Control Division of Investment Management Securities and Exchange Commission Office of Insurance Products treet, NE Washington, DC 20549 Re: American Funds Insurance Series File No. 002-86838 and No. 811-03857 Dear Sir or Madam: This filing is being made pursuant to 497 in order to comply with the XBRL requirements applicable to investment companies under Rule 405 of Regulation S-T.This filing is being made in connection with the above referenced Registrant's filing of its registration statement pursuant to Rule497 on September 28, 2012. Sincerely, /s/ Steven I. Koszalka Steven I. Koszalka Attachment cc: Sally Samuel Division of Investment Management – Office of Insurance Products
